Citation Nr: 0634207	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee synovitis, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, rated as 20 percent 
disabling prior to December 9, 2003.  

3.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, rated as 40 percent 
disabling from December 9, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from November 1986 to 
March 1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating actions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's service-connected left knee synovitis, 
which is productive of objective pain on motion, does not 
manifest limitation of motion.

2.  Prior to May 7, 2003, the medical evidence does not show 
that the veteran's symptoms of lumbosacral strain are 
productive of more than muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or of more than moderate limitation of 
motion.

3.  From May 7, 2003, to December 8, 2003, the medical 
evidence shows that the veteran suffers from symptoms 
consistent with severe limitation of motion.    

4.  From May 7, 2003, the medical evidence does not show that 
the veteran's symptoms are productive of unfavorable 
ankylosis of the lumbar spine or thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left knee synovitis have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5020. 

2.  The schedular criteria for a disability rating in excess 
of 20 percent for service-connected lumbosacral strain prior 
to May 7, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §  4.71a, 
Diagnostic Code 5237 (2006).

3.  The schedular criteria for a disability rating of 40 
percent for service-connected lumbosacral strain, from May 7, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2003); 38 C.F.R. §  4.71a, Diagnostic Code 5237 
(2006).

4.  The schedular criteria for a disability rating in excess 
of 40 percent for service-connected lumbosacral strain, from 
May 7, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §  4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability ratings assigned for 
his service-connected left knee synovitis and lumbosacral 
strain do not reflect the current severity of such 
disabilities.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In considering this appeal, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In accordance with an August 1989 RO rating decision, the 
veteran was awarded service connection for the following:  
lumbosacral strain, assigned a 10 percent disability 
therefor; and left knee synovitis, rated as noncompensably 
disabling.  

In August 1993, an RO rating decision increased the veteran's 
lumbosacral strain rating to 20 percent.  

During the pendancy of this appeal, pursuant to a January 
2003 rating decision, the veteran's disability rating for 
left knee synovitis was increased to 10 percent, effective 
September 4, 2002.  And in accordance with an October 2004 
rating decision, the veteran's lumbosacral strain disability 
rating was increased to 40 percent, effective December 9, 
2003. 

Turning to the relevant medical evidence of record, a 
November 2002 radiology report of the lumbar spine rendered 
and impression of "unremarkable lumbar spine series."  A 
December 2002 VA examination report of the joints, which took 
note of this negative radiology report, recounts the 
veteran's medical history and complaints, and notes that the 
veteran's records were reviewed.  On physical examination, 
the veteran had a normal gait, and strength, sensation, and 
reflexes were normal in the lower extremities. Straight leg 
raises caused back pain at 45 degrees on the right and 40 
degrees on the left.  Tenderness of the lumbar spine 
paraspinal muscles was detected on the left and right, and 
there was pain at 40 degrees of flexion.  Maximal lumbar 
flexion was to 65 degrees.  Extension was to 30 degrees 
without pain.  In regard to the left knee, full range of 
motion was displayed, but there was pain with 80 degrees of 
flexion.  The left knee ligaments were stable, and there was 
no muscle atrophy of effusion.  There was tenderness of the 
left knee in the medical and lateral joint spaces.   

A May 2003 VA examination report of the spine revealed 
tenderness in the lower lumbar spine and in the paraspinous 
muscle on both costovertebral angles.  Range of motion was as 
follows:  flexion to 45 degrees, extension to 10 degrees, 
right and left bend 15 degrees, and right an left rotation to 
15 degrees.  Straight leg raise produced bilateral back pain. 
Motor and sensation were okay, and he was able to toe and 
heel walk without too much difficulty.  X-rays of the 
veteran's back were noted to be normal.  The diagnosis 
included chronic low back pain and limited range of motion 
without any radicular findings. 

A September 2003 VA examination report of the joints notes 
the veteran's history and complaints, but the claims file was 
not available for review.  Examination of the left knee 
revealed that it was stable.  Range of motion was normal from 
0 to 140 degrees.  There was no swelling or crepitus, and 
drawer and McMurray signs were negative.   X-rays of the left 
knee were noted to be normal.  The impression was normal left 
knee.

Variously dated clinical and physical therapy records 
throughout 2003 show that the veteran has been receiving 
regular medical care for his lumbosacral strain and left 
knee, and show that the veteran was fitted with a left knee 
brace.  

A December 2003 VA examination report of the spine takes note 
of the veteran's history and complaints.  Physical 
examination revealed range of motion of the lumbar spine  to 
be as follows:  30 degrees of flexion, 30 degrees of 
extension, 30 degrees right and left bending, and 20 degrees 
right and left bending.  Heel and toe walk produced back 
pain.  Muscle spasm and tenderness of the lumbosacral area 
was palpable, and there was a slight decrease in the right 
ankle jerk, but no loss of sensation detected.  X-rays were 
noted to be normal.  The diagnosis was low back syndrome, 
rule out herniated nucleus polposus L4-L5 right side.

A January 2004 radiology report of the lumbar spine produced 
an impression of "no significant degenerative changes of the 
lumbar spine."  

A January 2004 radiology report of the left knee revealed the 
ligaments, tendons, and cartilage to be normal.  The 
impression was:  ganglion cyst of the lateral joint 
compartment.

Through his accredited representative, the veteran submitted 
what is termed a "statement from the doctor," in September 
2004.  This evidence, signed by Dr. B., provides the 
schedular criteria from Diagnostic Code 5256 ("Knee, 
ankylosis of") knee) and from Diagnostic Code 5257 ("Knee, 
other impairment of").  Under  Diagnostic Code 5256, "60" 
is circled; and under Diagnostic Code 5257, "30" is 
circled, with a handwritten notation beside it stating, "by 
history".  There is an additional handwritten statement 
below, stating "SP left knee in 1988..."  the rest being 
illegible. 

In October 2004, the veteran again submitted private medical 
evidence through his accredited representative, from L. R. 
H., M.D., briefly reviews the veteran's history and symptoms, 
as reported by the veteran, but does not contain clinical 
findings or examination report.  The impression was chronic 
back pain and left knee pain.

I.  Increased Rating for Left Knee Synovitis

The veteran's service-connected left knee synovitis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5003, which 
provides that degenerative arthritis for a major joint is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  

The January 2003 rating decision increasing the veteran's 
disability rating for left knee synovitis to 10 percent was 
based on the evidence available at that time.  Specifically, 
the December 2002 VA examination report of the joints shows 
that although the left knee displayed full range of motion, 
there was pain with 80 degrees of flexion, and there was 
tenderness of the left knee in the medical and lateral joint 
spaces.  Despite the lack of X-ray evidence of arthritis, it 
appears the RO reasoned that although there was no 
compensable limitation of motion of the knee as provided for 
in either Diagnostic Code 5260 (limitation of flexion) or 
5261 (limitation of extension), the evidence demonstrated 
objective evidence of pain on motion sufficient to award the 
minimal 10 percent rating.

Indeed, the Board notes that the United States Court of 
Appeals for Veterans Claims has held in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  
Accordingly, although the veteran has not displayed 
compensable limitation of motion, the nature of his service-
connected left knee disability entitles him to the minimum 10 
percent disability rating based on either painful motion or 
noncompensable limitation of motion with X-ray findings.  

The medical evidence otherwise shows that the veteran's left 
knee range of motion has been normal.  See 38 C.F.R. § 4.71, 
Plate II (2006).  The evidence submitted by the veteran from 
Dr. B. is not credible or probative evidence supporting the 
veteran's claim.  Dr. B. does not provide any discussion or 
rationale for his findings, nor is it apparent that he even 
examined the veteran's left knee or performed any diagnostic 
tests thereon.  Moreover, the evidence provided by Dr. B is 
completely at odds with the all the other relevant medical 
records, which consist of thorough VA examinations with 
clinical diagnostic tests and accompanied by radiology 
examinations demonstrating that the veteran has full range of 
motion of the left knee.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent.  As noted earlier, however, the veteran 
is entitled to the minimum 10 percent rating for pain on 
motion.  The Board has also considered the application of 
Diagnostic Codes 5256, 5257, 5258, and 5262, each of which 
provide for ratings in excess of 10 percent.  However, as 
there is no evidence that the veteran's service-connected 
left knee disability has resulted in ankylosis, subluxation 
or lateral instability, dislocated cartilage with episodes of 
locking and effusion, or nonunion or malunion of the tibia 
and fibula, the assignment of a rating in excess of 10 
percent is not warranted.  

II.  Increased Rating Claims for Lumbosacral Strain

In this case, the veteran's lumbosacral strain increased 
rating claim has been pending since September 2002.  During 
the pendancy of this appeal, which encompasses the entire 
time of the pending claim, the veteran's disability rating 
was increased from 20 percent to 40 percent effective 
December 9, 2003.  Consideration must therefore be given to 
whether an increased rating is warranted prior to and after 
December 9, 2003 - a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In evaluating the veteran's claim, the Board notes that the 
schedular criteria by which the veteran's service-connected 
lumbosacral strain may be rated changed during the pendancy 
of the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time 
Diagnostic Code 5295 was changed to Diagnostic Code 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board addresses 
herein whether: (1) the veteran is entitled to a higher 
rating under the old criteria, and (2) whether, for the 
period on and after September 26, 2003, the veteran is 
entitled to a higher rating under the new criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

Prior to September 26, 2003, the veteran's service-connected 
lumbosacral strain is rated under 38 C.F.R. § 4.71a, 5295, 
which sets forth the criteria for rating lumbosacral strain.  
A 20 percent rating is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The maximum 40 
percent rating is assignable when there is severe lumbosacral 
strain, characterized by listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Alternatively, under 38 C.F.R. § 5292, which 
provides the criteria for rating limitation of motion, a 
maximum 40 percent disability rating may be assigned for 
severe limitation of motion (20 percent is assignable for 
moderate limitation of motion rating, the next lowest 
rating).  The assignment of the next higher rating of 50 
percent would require a showing of unfavorable ankylosis of 
the lumbar spine under yet different criteria, Diagnostic 
Code 5289.

Subsequent to September 26, 2003, lumbosacral strain is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
strain), which provides the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating 
Formula provides that a 20 percent evaluation is warranted 
for the following: forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion less that 120 degrees; or muscle 
spasm or guarding, severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is for assignment 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.

Upon review of the available medical evidence in conjunction 
with either the old or new versions of the diagnostic 
criteria specific to lumbosacral strain (Diagnostic Codes 
5295 or 5237), the evidence does not support an increase 
above the currently assigned 20 percent rating that is in 
effect prior to December 9, 2003.  Specifically, under the 
old version, the medical evidence simply does not show all of 
the necessary characteristic symptoms of severe lumbosacral 
strain under Diagnostic Code 5295.  While the veteran 
displayed what could be considered marked limitation of 
forward bending, there was no evidence of a listing of the 
whole spine, positive Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under the revised 
version, mechanical application of the General Rating formula 
does not permit the assignment of a 40 percent rating prior 
to December 9, 2003, because the veteran does not display 
limitation of motion of the thoracolumbar spine that is 30 
degrees or less, or favorable ankylosis of the thoracolumbar 
spine.  

However, under the old regulations for limitation of motion 
of the lumbar spine under Diagnostic Code 5292, the Board 
concludes that based on the findings of the May 2003 VA 
examination report, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the assignment of 
a 40 percent rating for severe limitation of motion is 
warranted back to the date of such examination, May 7, 2003.  
The May 2003 examination report revealed a combination of 
tenderness in the lower lumbar spine, pain with leg raises, 
and range of motion that was reduced at least in half in all 
directions.  (See 38 C.F.R. § 4.71 Plate V (2006) for normal 
range of motion of the thoracolumbar spine).  Upon 
application of 38 C.F.R. §§ 4.7, 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board finds that the 
assignment of a 40 percent disability rating is warranted for 
severe limitation of the lumbar spine under Diagnostic Code 
5292, effective May 7, 2003.  

Prior to the May 7, 2003, VA examination report, as the 
medical evidence shows that veteran's limitation of motion 
was significantly less severe and not more than moderate in 
degree, the assignment of a disability rating in excess of 20 
percent prior to May 7, 2003, is not warranted. 

Subsequent to May 7, 2003, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 40 percent under either the 
old or new versions of the regulations.  This is because the 
medical evidence does not demonstrate that the veteran 
suffers from unfavorable ankylosis of the lumbar spine under 
Diagnostic Code 5289 or unfavorable ankylosis thoracolumbar 
spine under the General Rating Formula, both of which provide 
for the next higher rating 50 percent.  And as the veteran is 
not service-connected for intervertebral disc syndrome, the 
assignment of a higher rating under Diagnostic Code 5243 (or 
Diagnostic Code 5293 prior to September 26, 2003) is not for 
application.  

In rendering this decision, the Board reiterates that it has 
taken into the consideration functional loss as may be due to 
the objective evidence of pain on motion, fatigue, lack of 
endurance, and weakness, as required by 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds that under the old and new schedular criteria, 
such symptoms are encompassed by the ratings assigned or 
upheld herein, and do not cause additional disability than is 
already accounted for.  

In view of the preponderance of the evidence being against 
the assignment of disability ratings in excess of those 
assigned or upheld herein, as the benefit-of-the-doubt rule 
does not apply, and that aspect of the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III. Extra-schedular Consideration

Consideration has also been given to providing the veteran a 
higher ratings for his service-connected lumbosacral strain 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) 
(2006).  The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  

IV.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in 
November 2002.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran provided written 
statements, presented private medical evidence, was afforded 
numerous VA examinations, and relevant VA clinical records 
were also associated with the claims file.  Variously dated 
and subsequent VA notice letters, and rating actions, again 
informed the veteran of all the applicable laws and 
regulations pertinent to his claim and the reasons his claim 
was denied.  Accordingly, Board holds that the veteran, in 
fact, was provided with a meaningful opportunity to 
participate in his claim by VA.  All available VA and other 
records that are known to be relevant and that still exist 
have been obtained and considered by the AOJ and the Board 
consistent with the duty to assist the veteran in compliance 
with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
presented written arguments in support of his claims and was 
assisted by his accredited representative.  The RO issued 
supplemental statements of the case (SSOCs) in October 2004 
and November 2004, essentially readjudicating the veteran's 
claim based on new evidence developed and new arguments 
advanced.  Hence, as the claim was readjudicated following 
the provision of adequate notice, any error as to the timing 
of the notice is nonprejudicial.  See Prickett v. Nicholson, 
No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) (As long as a 
determination was made following the notice letter, there is 
no need to draw a distinction as to whether an adjudicatory 
decision was issued in a rating decision or a statement of 
the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


(Continued on following page)



ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee synovitis is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbosacral strain, prior to May 7, 
2003, is denied.

Entitlement to a disability rating of 40 percent for service-
connected lumbosacral strain, from May 7, 2003, through 
December 8, 2003, is established.  To this extent, the appeal 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits..

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral strain, from May 7, 2003, 
is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


